Citation Nr: 0714632	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  04-24 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for psoriatic arthritis, 
claimed as secondary to psoriasis.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1973 to 
August 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The veteran testified at a Board videoconference hearing in 
March 2005.

In an August 2006 statement, the veteran raised a claim for 
an earlier effective date for service connection for 
psoriasis.  That claim is referred to the RO for appropriate 
development.


REMAND

In April 2006, the Board remanded this matter to obtain an 
examination and opinion by a VA rheumatologist.  The Board 
requested that the examiner provide an opinion regarding the 
following questions:  a) whether the veteran currently has 
psoriatic arthritis and b) whether it is at least as likely 
as not that the veteran's psoriatic arthritis began in 
service or during the initial post-service year or is 
proximately due or causally related to the veteran's service-
connected psoriasis.

The veteran was examined by a VA rheumatologist in November 
2006.  The examiner diagnosed recurrent crystal-induced 
arthritis of the right ankle.  The examiner stated, " I do 
not think that there is a chronic form of psoriatic arthritis 
in this patient.  The most definitive diagnostic procedure 
would be a right ankle arthrocentesis when this patient does 
have an acute red swollen joint.  He is advised to have this 
done to either include or exclude crystal-induced 
arthritis."  

The duty to assist includes ordering a fresh examination if 
the record is insufficient.  38 C.F.R. § 4.2 (2006); Littke 
v. Derwinski, 1 Vet. App. 90, 93 (1995); Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).  In light of the examiner's 
opinion that additional testing is necessary to reach a 
definitive diagnosis, the Board finds that the veteran should 
be afforded another VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for an 
examination by a VA rheumatologist.  To 
the extent possible, the examination 
should be scheduled during a flare-up of 
the veteran's arthritis.  The claims 
folder must be made available to the 
examiner for review, and the examiner 
should indicate in the examination report 
that such a review was conducted.

2.  The examiner should perform any 
necessary diagnostic tests, to include 
arthrocentesis and crystal identification, 
if indicated.  The examiner is asked to 
determine whether the veteran currently 
has psoriatic arthritis.  If psoriatic 
arthritis is diagnosed, the examiner is 
asked to answer the following questions:  

a.  Is it at least as likely as 
not (50 percent or greater 
likelihood) that the veteran's 
psoriatic arthritis began 
during service or during the 
initial post-service year?

b.  Is it at least as likely as 
not that the veteran's 
psoriatic arthritis is 
proximately due or causally 
related to the veteran's 
service-connected psoriasis?

3.  Thereafter, the RO should then 
readjudicate the claim on appeal based on 
all of the evidence of record.  If the 
disposition of the claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford them an applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

